

Exhibit 10.20
First Amendment
to the
Phillips 66 Executive Severance Plan
Effective July 10, 2012


The Phillips 66 Executive Severance Plan, effective May 1, 2012 (Plan) is
amended effective July 11, 2012 as provided below:


1. Section 2.1 is amended and restated in its entirety to provide as follows:


“2.1    Subject to Section 2.7, each Severed Employee shall be entitled to
receive Severance Pay equal to the sum of the amounts determined under Sections
2.1(a), (b), (c), and (d). Furthermore, for purposes of Employer compensation
plans, programs, and arrangements, each Severed Employee shall be considered to
have been laid off by the Employer.


(a)
The amount that is the Severed Employee's Credited Compensation, multiplied by
(i) 2, in the case of a Tier 1 Employee or (ii) 1.5 in the case of a Tier 2
Employee.

(b)
The amount that is the present value, determined as of the Severed Employee's
Severance Date, of the increase in benefits under the Retirement Plans that
would result if the Severed Employee was credited with the following number of
additional years of age and service (including pay credits and interest credits
under a cash balance formula, if applicable) under the Retirement Plans: (i) 2,
in the case of a Tier 1 Employee or (ii) 1.5, in the case of a Tier 2 Employee;
provided, however, that in calculating (b), if the Severed Employee is entitled
under the Retirement Plans to any additional credited service due to the
circumstances of the Severed Employee’s termination, then the amount of the
present value of the increased benefits called for in the determination of (b)
shall be reduced by the amount of the present value of the increased benefits
under the Retirement Plans calculated after taking into account the
circumstances of the Severed Employee’s termination, but not below zero. Present
value shall be determined based on the assumptions utilized under the Phillips
66 Retirement Plan for purposes of determining contributions under Code Section
412 for the most recently completed plan year. With respect to a Severed
Employee who was actively participating in a cash balance formula under the
Retirement Plans, the Severance Pay amount determined under this subsection
shall be equal to the increase in benefits under the Retirement Plans that would
result if the Severed Employee was credited with the following number of
additional years of pay credits and interest credits under the Retirement Plans
as of the Severance Date: (i) 2, in the case of a Tier 1 Employee or (ii) 1.5,
in the case of a Tier 2 Employee. The pay credits shall be calculated taking
into account the additional years of age and service recognized under this
subsection, and the interest credits shall be based on the applicable interest
rate in effect on the Severance Date.



(c)
The amount that is equal to the sum of (i) and (ii), plus (iii), if applicable:


(i)
An amount equal to 24 times (in the case of a Tier 1 Employee) or 18 times (in
the case of a Tier 2 Employee) the difference between the monthly COBRA
participant contribution amount and the monthly active employee contribution
amount, each as of the




1

--------------------------------------------------------------------------------



Severance Date, based on the active medical coverage for which the Severed
Employee was enrolled as of the Severance Date; provided that if the Severed
Employee was not enrolled as of the Severance Date, the amount shall be
determined as if the Severed Employee had been enrolled in the high deductible
health plan option coverage.


(ii)
An amount equal to 24 times (in the case of a Tier 1 Employee) or 18 times (in
the case of a Tier 2 Employee) the difference between the monthly COBRA
participant contribution amount and the active employee contribution amount,
each as of the Severance Date, based on the active dental coverage for which the
Severed Employee was enrolled on the Severance Date; provided that if the
Severed Employee was not enrolled as of the Severance Date, the amount shall be
determined using the Phillips 66 dental option coverage.



(iii)
If any persons qualified as eligible dependents of the Severed Employee under
the applicable company-sponsored medical or dental coverage in which the Severed
Employee was enrolled on the Severance Date, an amount equal to 24 times (in the
case of a Tier 1 Employee) or 18 times (in the case of a Tier 2 Employee) the
sum of the differences, for each such eligible dependent, between the monthly
COBRA eligible dependent contribution amount and the monthly eligible dependent
contribution amount for eligible dependents of active employees, each as of the
Severance Date, for the medical and/or dental coverage in which the Severed
Employee was enrolled on the Severance Date, as applicable; provided, that if
the Severed Employee was not enrolled for medical or dental coverage, then the
eligibility and amount for each dependent shall be determined as if the Severed
Employee had been enrolled in the high deductible health plan option coverage or
the Phillips 66 dental option coverage, as applicable, on the Severance Date.



(d)
The amount that is equal to 24 times (in the case of a Tier 1 Employee) or 18
times (in the case of a Tier 2 Employee) the difference between the total
monthly cost and the monthly active employee contribution amount, each as of the
Severance Date, for the company-sponsored life insurance coverage (including
basic, executive basic, supplemental, and dependent) and personal accident
insurance coverage for which the Severed Employee and any eligible dependents
were enrolled on the Severance Date.”

    
2. Section 2.3 is amended and restated in its entirety to provide as follows:


“2.3 Severed employees may continue Executive Life directly through the vendor
to be paid for by the Severed Employee. Nothing herein shall prevent a Severed
Employee or eligible dependents of a Severed Employee from electing to receive
COBRA continuation coverage of health benefits subject to COBRA, in accordance
with the applicable provisions of the law and the applicable plans. While as an
active employee the Severed Employee may have been able to make employee
contributions or pay premiums for certain coverage through a pre-tax salary
reduction arrangement, however, no pre-tax salary reduction arrangement will
continue after the Severed Employee's Severance Date. The cost of



2

--------------------------------------------------------------------------------



these benefits will not be adjusted to reflect that the Severed Employee's cost
will no longer be pre-tax.”


        



3